Case 1:20-cv-00068-RDB Document 8 Filed 01/31/20 Page 1 of 4
1-20-20
UNITED STATES DISTRICT COURT

DISTRICT of MARYLAND
Baltimore Division , JAN

Ai L
RYAN WHITE : ORR Sn
Pro Se, ai
Defendant
Vs. Civil Action: 1:20-CV-00068

Sharyl Thompson Attkisson
James Howard Aitkisson
Sarah Judith Starr Attkisson
Plaintiffs

bo

MOTION to DISMISS

eee see eee ay
i cf . +

Comes now, the Defendant, Ryan White, a layman unlearned in the law, and is
proceeding Pro Se’ until suitable council can be obtained. Mr. White asks for the
greatest leeway the court can grant while respecting the Rights of everyone |
involved.

Respectfully files this Motion to Dismiss this matter.

STATEMENT OF THE FACTS

On January 10, 2020?, Plaintiffs filed a civil action against Mr White. Despite
having Mr. White’s correct/legal address, the same address on file with this Court for
several years now, and a valid copy of Mr. White’s Drivers License with the same
address on it, Plaintiffs deliberately used a known out of date address ,over 5 years
old, in a attempt to manipulate the defendant and further their threat to “Doxx” the
Defendant if he did not agree to a “secret” settlement/confession.

The fact that Defendant White contacted Plaintiff, as admitted in Plaintiffs
filing, and offered assistance, makes these actions even more egregious and
puzzling.

As this is written, 1-20-20, Mr. White has not been served paperwork of any
kind, and only learned of the actual filing on the internet Days after 1-10-20, and
Case 1:20-cv-00068-RDB Document 8 Filed 01/31/20 Page 2 of 4

1-20-20

then only because of receiving threats due to the deliberate exposure by Plaintiffs,
just as they threatened to do.

Having had Mr. White’s correct address for months, unless we are to believe
Plaintiffs extensive “investigation and vetting” process, prior to filing suit, did not
include a simple address verification, clearly demonstrates that Plaintiffs did not
make a “good faith” effort to serve the Defendant, Ryan White, and in fact chose a
knowingly outdated address to publicly expose Mr. White to threats and ridicule,
including now death threats, in a effort to coerce Mr. White into signing a secret
deal/settlement/confession. Offering to “remove” Mr. White from the case after the
threats and harassment became known, only if he would sign their secret deal.
Which Mr. White refused to do again.

Emails,texts, phone records, etc. are available to corroborate the above facts.

PLEASE NOTE, Mr. White’s correct legal address, already known to the Court, is
not stated here in a attempt to prevent further aggression and hopefully mitigate
damage already done. Mr. White is 100% disabled and indigent and without
resources to hire an attorney. Mr. Whites address will be included on a separate
page to prevent further public exposure, and furtherance of, Plaintiffs plans to
coerce Defendant and further damage to Defendants health.

LEGAL ARGUMENT

FRCP, Rule 12(b)(4) insufficient Process
FRCP, Rule 12(b)(5) Insufficient Service of Process
FRCP, Rule 12(b)(6) Failure to state a claim on which relief can be granted

1. FRCP 12(b)4) Insufficient Process, Plaintiffs knowingly used a invalid address
for Defendant White.

2. FRCP 12(b){5) Insufficient Service of Process, Plaintiffs knowingly provided a
invalid address for service of process, and knowing the outcome having provided
the invalid address, compounded the tie by claiming to the Court that a “Good
Faith” attempt had been made to serve Defendant White.

3. FRCP, 12(b)(6) Plaintiffs have failed to state a claim, involving Mr. White on
which relief can be made. Plaintiffs have provided nothing to the court to
support their allegations against Defendant White. Plaintiffs allegations against
Mr. White, and the basis for this Civil Action, amount to little more than a
“jumble of collected notes” and unsubstantiated allegations at best.
Case 1:20-cv-00068-RDB Document 8 Filed 01/31/20 Page 3 of 4

1-20-20

PRAYER

Therefore Defendant Ryan White Prays this Honorable Court to Dismiss this
Civil Action against Mr. White, with prejudice, Thank you. .

A det

pyan White
1-20-20
Case 1:20-cv-00068-RDB Document 8 Filed 01/31/20 Page 4 of 4

1-20-20
CERTIFICATE OF SERVICE

| hereby certify that a copy of this motion was sent by Certified Mail to Plaintiff
at the address provided by Plaintiffs counsel prior:

David Muncy

Plaxen Adler, P.A.
10211 Wincopin Circle, Suite 620
Columbia, MD 21044

Lips

n Le)!
1-20-20

 
